EXHIBIT (10)(J)(2)

THIRD AMENDMENT TO LEASE AGREEMENT







THIS THIRD AMENDMENT TO AGREEMENT OF LEASE (hereinafter “Third Amendment”) is
effective as of the 1st day of January, 2010 between Harleysville, Ltd., a
Pennsylvania limited partnership (hereinafter “Lessor”), and Harleysville Mutual
Insurance Company, a Pennsylvania insurance corporation doing business at 355
Maple Avenue, Harleysville, PA 19438 (hereinafter “Lessee”).

WITNESSETH:







WHEREAS, Lessor and Lessee entered into a Lease Agreement dated as of January 1,
1995, for all that certain parcel of land, together with buildings and
improvements erected thereon as set forth in Exhibit “A” to the Lease, which was
amended by an Amendment to Lease Agreement dated as of January 1, 2000, and
which was further amended by the Second Amendment to Lease Agreement dated as of
January 1, 2005 (collectively the “Lease”); and,

WHEREAS, Lessor and Lessee desire to amend the Lease with regard to continuing
its term for another year.

NOW, THEREFORE, the parties hereto, for the mutual promises hereinafter
contained, intending to be legally bound, do hereby agree as follows:

1.

Section 2 of the Lease shall be deleted in its entirety and the following
substituted in its place:

“The term of this Lease shall be shall be extended for an additional year from
January 1, 2010 to December 31, 2010.”

2.

All terms, conditions, and provisions of the Lease shall remain the same and are
hereby ratified and confirmed, except as amended herein.





--1




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Lessor and the Lessee have set their hands and seals the
day and year first above written.







 

                                                 

            

Lessor:  HARLEYSVILLE, LTD.

BY: HARLEYSVILLE GROUP INC., General Partner 

 

 

 

 

                                                                                        

Attest: 

/s/ David W. Galloway

 

BY: 

/s/ Arthur E. Chandler

 

David W. Galloway, III

Vice President and

Associate General Counsel

 

 

Arthur E. Chandler

Senior Vice President and CFO

 

 

 

 

 

 

 

 

BY:  HARLEYSVILLE PREFERRED INSURANCE
COMPANY, Limited Partner

 

 

 

 

 

Attest: 

/s/ David W. Galloway

 

BY: 

/s/ David K. Bond

 

David W. Galloway, III

Assistant Secretary

 

 

David K. Bond

Vice President

 

 

 

 

 

 

 

 

 

BY: HARLEYSVILLE WORCESTER INSURANCE
COMPANY, Limited Partner

 

 

 

 

 

Attest: 

/s/ David W. Galloway

 

BY: 

/s/ David K. Bond

 

David W. Galloway, III

Assistant Secretary

 

 

David K. Bond

Vice President

 

 

 

 

 

 

 

 

Lessee:

HARLEYSVILLE MUTUAL INSURANCE COMPANY

 

 

 

 

 

Attest: 

/s/ David W. Galloway

 

BY: 

/s/ Mark R. Cummins

 

David W. Galloway, III

Vice President and

Associate General Counsel

 

 

Executive Vice President,

Chief Investment Officer & Treasurer











--2


